Title: From Thomas Jefferson to Philip Mazzei, 30 May 1795
From: Jefferson, Thomas
To: Mazzei, Philip



Dear Sir
Monticello May 30. 1795.

It is long since I ought to have acknoleged your two last favors of May 19. and Nov. 18. 93. and could I have foreseen that waiting for little circumstances would have delayed my answer from week to week and month to month, I should have cut them short. The letters came very late to my hands, a little before I left my office, when every thing of course was hurry. After I returned home, in January of the last year, and got my papers, I found much to do previous to my looking into them. As soon as I could do this however, I took up yours and wrote to  Mr. Blair, stating your situation and recommending the sale of your property in the funds. It happened that just before my letter reached his residence, he had set out on a judiciary tour to the Northern states, and when he returned, the price of stocks was under a depression, which, as it was judged to be temporary, we thought it best to await the event of. In the mean time came a letter from Messrs. Van Staphorst & Hubbard which gave reason to believe you had a sure resource in them. It is not till lately I have been able to procure the information necessary for their perfect satisfaction; because Mr. Madison, to whom I applied for it last summer, had left the papers respecting Dohrman in Philadelphia and they could not be got at till he went there to the late session of Congress. I have now given them the best view I could get of your property here, and I will recapitulate it to you, that you may correct any thing in it which is wrong.



D  C.


1. Your money in the hands of the US. of 6. percents  
1048.50


of 3. percents  
786.37


of deferred debt
524.25


  Total.    
2359.12


Interest is due on this from about April 94. except what was received by Mr. Blair and laid out in two bills, to wit, N. Anderson on Wm. Anderson of London for £39–17–10 ½ and George Meade on George Barclay of London for £70.8-6 sterl. both payable to Van Staphorsts & Hubbard, forwarded to me, and now inclosed to them by triplicates, to be placed to your credit. Should you wish to sell out this property, it is at 19/to 19/6 in the pound.
2. Your claim against Dohrman for £2000. bearing interest from Nov. 1788. at 7. percent. This is New York money @ 8/ to the Dollar, and secured as you know by the mortgage of a complete township of about 20,000 acres of land given Dohrman by a resolution of Congress of Oct. 1. 1787. (which see in their journals) and is probably of the best land North of the Ohio. Mr. Madison has I believe instituted a suit to foreclose the mortgage some time ago as I strongly pressed him to do.
3. Your house and lot in Richmond. The ground in that quarter is rising slowly from the depression of price into which it had fallen: but the house is going to decay rapidly, and I believe there is no person who is authorized to pay any attention to it, to lease or to sell it. I doubt if more than £200. could be got for it.
4. The purchase money of Colle £250. I got a judgment lately for it, but by the present execution laws, the money will hardly be got till next spring. It shall be remitted to Messrs. Van Staphorst & Hubbard, deducting only my small balance.

5. Some balances of debts due you, of which I have no information, except that of Nicholas, certainly desperate, and that of Hylton probably so.
I have had an arbitration with Anthony Giannini on his claim of clothing and a passage to Italy. The arbitrators decided he had no claim to cloathing but that you were still liable, and myself also as your security, to pay his passage whenever he chuses to go to Italy, and can find a conveyance. Anthony not content with this, has brought a suit, which will be determined this summer. I shall do the best for you I can. If his right to a passage is still confirmed, I will buy it up if I can do it reasonably, that you may be clear of him.
I send herein a few seeds of our cymlin (with running vines) and some of the squash (with upright stems) the last I got at New York, and are the best ever yet known. I thank you for your kind offers of service. I know of nothing particular in your quarter which I would trouble you about. Were a ship coming from Leghorn direct to Richmond, and the Captain would bring, as a venture of his own, some good Verdeè wine, or good oil, and receive his pay here (you having previously fixed that with him, which otherwise he would be exorbitant in on his arrival) I should always like it. But such direct occasions never happen, and indirect ones through any other port of America, occasion more trouble and expence than the gratification will counterbalance.
Mr. and Mrs. Bellini are both become paralytic. He less so than she is. Indeed he is able to go on with his school. They are very poor. Our friend Madison (of Orange) is married. J. Blair has lost his wife and son. His daughters are both married to professors of the college. Andrews one of them. E. Randolph succeeded me as Secretary of state. G. Mason dead. I recollect nothing else to be noted concerning those whom you esteemed. I am returned home with an inflexible determination to leave it no more. My eldest daughter (married to the eldest son of Colo. T. M. Randolph deceased) her husband and three children are living with me. The youngest is well. So that we have a considerable domestic society. I am become the most ardent and active farmer in the state. I live constantly on horse back, rarely take up a book, and never a pen if I can avoid it. This has had it’s share in the tardiness of the present letter. For if I am ever in the house, it is in such a state of fatigue as prevents both thought and action. I am just resuming my buildings. Derieux as you know had a present of 500. Louis from Me. Bellanger. He had afterwards a legacy of 15,000 livres from an uncle. Both are gone. He is removed to Payne’s ordinary in Goochland, where he has set up a wet store, some of us having procured him a credit to begin with. I think he will succeed in this line. Me. Bellanger is sending him  6000. livres more, announcing it however as the dernier sous. I shall endeavor to prevail on him to preserve this sum as a capital to animate his commerce. He has a house full of children.—I shall always be happy to hear from you, and ready to do any thing requisite for you here. The remittance for Collé will be made to V. Staph. & Hub. unless otherwise ordered. I am with great affection and respect Dear Sir Your sincere friend & servt

Th: Jefferson

